DETAILED ACTION
		Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the response filed on 2/16/2021 with a priority date of 8/27/2013.
Claims 1, 3-17 and 19-32 are currently pending and have been examined.

Response to Amendments
Amendments to Claims 1, 3-17 and 19-32 are entered, and claims 2 and 18 are cancelled
Claims 1, 3-17 and 19-32 are rejected under 35 USC 101 based on the 2019 PEG.
Claims 1, 3-17 and 19-32 are rejected under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1 and 3-16 are a method, claims 17 and 19-32 are a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1 and 3-16 are a method, claims 17 and 19-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing a practical solution or significantly more.
Step 2A: 
Prong 1: The claims recite abstract concepts that include receiving an attribute describing a TV program and the amount of time spent watching it, receiving an IP address of an inventory device (i.e. user device) and determining location, receiving a display screen position and updating a data store according to the device attribute then deriving secondary inventory source data. The final steps are generating price data based on the first attribute and the second inventory source data then providing a bid request, receiving bids, selecting a bidder and placing the advertisement. Dependent claims offer further detail about the attributes being a device category, mode, location, television network, television program, video content , screen type, coordinates and time spent watching television, and pricing data being a bid or bid floor price, as well as types of device being a television or computer. These limitations fall within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Simply put the concept is that two pieces of information are used to set a price of the impression opportunity, such as a floor bid.
An example scenario that falls with the claims is that a user accesses a video on a webpage via their device and information about the device is received and data about the user is updated, most likely a user profile associated with the device. Data about the user’s TV habits are also received from some source, and secondary data about a user that is derived most likely based on the profile that was updated, which is used in an advertising auction to select and place an advertisement.
Prong 2: This judicial exception is not integrated into a practical application because the element of a computer processor for sending a receiving advertising data and processors that generates pricing information are recited at a high-level of generality (i.e., as a generic processor 
Step 2B: 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and database to generate pricing data amounts to no more than mere instructions to apply the exception using a generic computer component. Further the ordered combination of generating pricing data while video content is delivered and using data about a device to update data is nothing more data gathering along with generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. limiting the use of determining a price for advertising to content on user devices).  For instance, a data gathering step that is limited to a particular data source (such as a IP address of user device and display screen position) or a particular type of data (data about the user stored in association with the user device) is considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet).

Monteverde US 2004/0010566: See, “It is also well-known that an Internet user's location can be approximated by tracing the user's IP address through a trace route function that is capable of tracing the user's route through various Internet servers to narrow the user's location.” [0006].
Mangold Et al. US 2004/0186769: See, “Alternatively, information related to the location of the user could be automatically provided by the communication device. For example, the location of the user can be derived from an IP address as is well known in the art.” [0023].
Danzig et al. US 2007/0002057: See, “Alternatively, the geographical location of a user can be automatically obtained using conventional data sources that correlate geographical location with an IP address (i.e. IP geo-coding) or other network information. In either case, a geographical location of each user can be obtained and retained in a system database.” [0095].
Messier et al, US 2011/0078024: See, “According to one conventional method, internet advertisements are shown to users based on the user's IP address, which provides an approximation about the physical location of the user. In other cases, a user's profile or browsing history is used for showing advertisements to the user.” [0003].
Further Examiner provides the following evidence that tracking display screen position of objects in a video is a well-known data gather technique:
Kato et al, US 2006/0208070: See, “Object tracking in videos is well known, see F. Porikli, O. Tuzel " Object Tracking in Low-Frame-Rate Video," Proceedings of SPIE/EI--Image and Video Communication and Processing, Vol. 5685, p. 72-79, March 2005, incorporated 
Otto et al, US 8,863,199: See, “In general a video sequence can be prepared advantageously by determining a time trace or track, denoting an image field in order to define a selectable image element, the image element being searched in the subsequent images, e.g. supported by well known pattern-recognition methods and the image coordinates or the displacement vector of the image fields of the image element in the images of the video sequence, the respective time information of the time trace and the information appending the image elements being stored.” Column 4, Line 25.
Tinsman et al, US 2013/0024293: See, “The data file 1822 may also comprise placement and contour data 1814 which may be obtained by use of existing computer recognition, physical manipulation, or other techniques.” [0114].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5-17, 20 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nice et al. (U.S. 2011/0313857; Hereafter: Nice) in view of Knapp et al. (U.S. 2010/0145809 A1; Hereafter: Knapp) further in view of Storan et al. (U.S. 2010/0269134 A1; Hereafter: Storan) further in view of Tinsman et al. (U.S. 2013/0024293 A1; Hereafter: Tinsman).
Nice is the primary reference because Nice discloses the concept being claimed. Nice discloses many types of content and general attribute being used to set the price of an advertisement but Nice does not disclose the specific attributes of location and display screen position, which are repeatedly recited throughout the limitations. Knapp is cited to teach video and determining a user location based on an IP address, and Tinsman is cited to teach display screen position. In the rejection below, Nice discloses the limitations except for the specific attributes. The specific attributes not taught by Nice are between brace symbols {…}, which denotes that these limitations are taught by Knapp or Tinsman, as set forth in other limitations.  
As per Claim 1: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
1.    A method comprising:
Nice discloses receiving, by a processing system comprising a processor, from an attribute data source, data representing a first attribute of a recipient, during presentation of {video} content to the recipient via a first software application operating at an inventory source device, Examiner’s note: The applicant’s specification explains attributes in general the include many different types. Nice disclose attributes without labeling them as being a certain type but several of the attributes clearly qualify as attributes of the recipient that a similar to those in the applicant’s specification. Further, Nice disclose that user data is tracked by a server and a server may be used to determine the price. See, “When the ad agent 214 is triggered, the user data accessing component 302 accesses user data that will be used to determine whether to bid on the current impression. The user data may comprise a variety of different information regarding the end user employing the user device 202 that facilitates determining the relevance and/or value of the end user for an impression. By way of example only and not limitation, the user data may include data regarding the end user's web browsing history, including what web pages the user has visited and at what point in time each web page was visited. The user data may also include information regarding web searches performed by the end user, including search queries submitted by the end user and search results selected by the end user in response to the search queries. The user data may further include information regarding the end user's spending habits, including what types of products and services the end user purchases and the price level of the purchases (e.g., inexpensive, expensive, full price, discounted price, etc.). 
Nice disclose while content is on a webpage but Nice does not explicitly recite that the content is {video}, such as that ABC News website in [0036] and [0064] might play a video of the news, but video is not listed as a content type.
However, Knapp discloses that the content being provided on a webpage is a video. See, “The server 120 may include content information, such as one or more web pages 125a or other information content (e.g., music, television, video, and the like), all of which can be provided to browser 115. The server 120 may include a script generator 127 for generating scripts and an accounting component 128 for tracking the number of times an ad is provided to a browser for presentation and tracking any clicks on that ad.” [0033]. See also [0037, 0065, 0073-0083], which are cited to provide further examples of video, and while video is being provided on a webpage.
wherein the first attribute of the recipient comprises a first television program presented to  by the recipient and an amount of time spent by the viewing the video content during a particular time period; Examiner’s note: Nice describes a news website collecting data about user activity and determining a price in response to a user opening the webpage, but the closest Nice comes to this attribute is dwell time. See, [0040].
However, Storan discloses information about the amount of time spent watching television in a time period. See, “Examples of viewer profile information (also referred to as attention allocation information), include, but are not necessarily limited to indications of: content type of a television program, amount of time spent watching a television channel, amount (i.e., volume) of time spent watching a television program or programming type, title of the television program, amount of time spent watching television programming of a particular content type, percentage share of overall viewing time spent watching one or more television channels, percentage share of overall viewing time spent watching one or more television programs, percentage share of overall viewing time spent watching television programming of a particular content type or different content types, a mode of content consumption, duration of viewing on a channel, number of channels viewed, degree of similarity between television programming viewed during a recent period and that viewed during a historical period, wherein said historical period includes time before said recent period, frequency with which the viewer changes television channels, actual display by a television of a particular television program, viewer interaction with a digital video recorder including details of such interaction, viewer interaction with an electronic programming guide including details of such interaction, viewer interaction with a video-on-demand 
Nice does not disclose receiving, by the processing system, from the inventory source device, data representing a first attribute of the inventory source device and a second attribute of the inventory source during presentation of the video content to the recipient via the first software application operating at the inventory source device, wherein the first attribute of the inventory source device includes a current IP address used for an Internet connection associated with the inventory source device and wherein the second attribute of the inventory source device include a current display screen position associated with the inventory source device during presentation of the video content via the first software application; Examiner’s note: Nice discloses updating and accessing a user profile on a server in response to a user opening a webpage. Clearly the system in Nice has to associate a profile with a user accessing content on a device via a webpage and Nice disclose several examples of attributes and user data at [0040], [0046], [0054] but not an example where the attribute is of the user device, such as a current IP address used to determine the current location of the inventory source. See, Applicant’s specification  at [0011] for examples of attributes of the user device. In the following limitations, Knapp is cited to disclose a first attribute of an inventory source (i.e. IP address) and Tinsman is cited to disclose a second attribute of an inventory source (i.e. display screen position). 
However, Knap discloses a system receives IP address as part of an ad request that are associated with user activity data and uses that data in context of an auction. See, “The servers 130 and 140 may evaluate the impression by directly accessing context information 
However, Tinsman discloses screen position attributes used to set prices for advertising. See, “The premium value may be in the form of a higher starting bid price or a higher fixed price as compared to a price for an ad location located away from the activity (e.g., a corner or bottom of the screen).” [0089]. See, “For example, because the action in the football game is centered around a location of the ad 1310, that ad location may cost more for the advertiser (e.g., have a higher value) than an ad location further away from the action (e.g., where the ad 1314 is positioned). In another example, an ad location near the fifty yard line in the football game may be valued or priced higher than an ad location near the thirty yard line. Additionally or instead, the value may differ based on the size of the ad location. For example, a larger ad size may command a higher price than a smaller ad size at the same ad location. However, a larger ad size in a less desirable location (e.g., off to a side) may not be valued as high as a smaller ad size in a more prominent location (e.g., center of the display screen).” [0108]. See, “The attribute module 3502 manages use of attributes in the billing engine 3304. The attribute module 3502 may retrieve attributes from the ad database 3308. 
Nice does not disclose determining, by the processing system, a current location of the inventory source device according to a resolution of the current IP address used for the Internet connection of associated with the inventory source device; 
However, Knap discloses a system receives device identifiers as part of an ad request that are associated with user activity data and uses that data in context of an auction. See, [0036], [0041] as set forth in the prior limitation regarding the IP address.
Nice discloses updating, by the processing system, an inventory source data store according to the {current location of the inventory source device} and {the current display screen position}, Examiner’s note: As set forth above the current location of the inventory source device is taught by Knapp. As set forth above the current display screen position is taught by Tinsman. To be clear, the combination is that Feldman teach a missing attribute and Nice discloses updating a profile with all such, data receive. See, “The user data may be stored in a user profile that is continuously updated. In some embodiments, user data may be tracked and stored on the user device 202. For instance, the ad agent 214 may include a component for tracking the end user's computer activities to identify and store user data that may be used for bid decision purposes. The user data may be stored in a user profile maintained on the user device 202. In other embodiments, the user data may be tracked by a 
Nice does not disclose wherein the inventory source data store logs the current location of the inventory source device and a previous location of the inventory source device and 
However, Knap discloses a system receives device identifiers as part of an ad request that are associated with user activity data and uses that data in context of an auction. See, [0035], [0036], [0041] as set forth in the prior limitation regarding the IP address.
Nice does not disclose where the data store logs the current display screen position and a previous display screen position associated with the inventory source device during presentation of second video content via a second software application operating at the inventory source device; 
However, Tinsman discloses logging the positions of objects as the object change position. See, “After the query at step 2206, if it is determined that the recognized pattern is an actual object, the process proceeds to step 2208 where placement and contour data is generated, which may include coordinates of the recognized object. As previously disclosed, placement and contour data may be generated by use of existing computer recognition 
Nice discloses updating, by the processing system, secondary inventory source data according to the updating of the inventory source data store; Examiner’s note: As set forth above the inventory source device attributes are taught by Knapp and Tinsman. To be clear, the combination is that Knapp and Tinsman teach a missing attribute and Nice discloses deriving additional targeting data. See, “Determining whether to bid on a given impression and/or what bid price to set for a given impression may be based on user data alone in some embodiments. In other embodiments, the determination may be based on additional data. For instance, the determination may be based on knowledge of the advertisement campaign. One example of this approach was provided above in which the bid decision component 304 has knowledge of the bid prices associated with various advertisement campaigns such that one advertisement campaign may be selected based on the bid value of the end user for the current impression. Another example includes evaluating the user data with knowledge of the content of an advertisement campaign. If an advertisement campaign is directed to a given product or service, an end user who would be likely to purchase that product or service would have a greater value. For example, suppose that an advertisement campaign is directed to basketball sneakers. An end user who plays 
Nice discloses generating, by the processing system, pricing data according to the first attribute of the recipient and the updating of secondary inventory source data, wherein the pricing data represents a price of an advertising placement opportunity according to {the current location} and {the current display screen position}; Examiner’s note: Knapp is cited to disclose the current location and Tinsman is cited to teach the current display screen position. See, “In further embodiments of the present invention, the bid decision component 304 may receive a determination whether to bid on the current impression and/or a bid price from a server device. In other words, the bid decision 304 may not include the intelligence to determine whether an advertisement campaign should bid on a given impression and/or the bid price. Instead, a server device includes such intelligence, and the bid decision component 304 communicates with the server device to access such information upon page view. For instance, user data may be provided (periodically and/or at runtime when an advertisement is to be presented) from the user device 202 to a server device. In an embodiment, the user data accessing component 302 may provide user data collected on the user device 202 to the server device. The server device employs the user data to determine whether the advertisement campaign should bid on the current impression 
Nice discloses providing, by the processing system, a bid request, according to the pricing data, to a plurality of bidders for the advertising placement opportunity; receiving, by the processing system, a plurality of bids from the plurality of bidders for the advertising placement opportunity responsive to the providing the bid request; and See, “For example, when a user first accesses a particular website or web page hosted by the content server 204, an auction process or other advertisement selection process may be conducted by the advertisement server 206 without being affected by the ad agent 214.” [0052]. See, “An auction process or other advertisement selection process is performed for the current impression by the advertisement server 706 at step 6. [0068].
Nice discloses selecting, by the processing system, a first bidder of the plurality of bidders for the advertising placement opportunity according to the plurality of bids and the pricing data, wherein a first advertisement is placed, by an advertising source associated with the first bidder, at the inventory source device during the presentation of the video content to the recipient via the first software application. See, “For example, when a user first accesses a particular website or web page hosted by the content server 204, an auction process or other advertisement selection process may be conducted by the advertisement server 206 without being affected by the ad agent 214.” [0052]. See, “The third party advertising system provider's advertisement campaign competes in the auction using the bid price set by the ad agent and wins the auction. Accordingly, a redirect to the third party advertisement server 708 is returned to the user's laptop 702 at step 7. The redirect to the third party advertisement server 708 is performed at step 8, and an advertisement from 
Therefore, from the teaching of Knapp, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the pricing of content based on user data, as disclosed by Nice, to include video content and include IP based location information about the user device, as taught by Knapp, for the purpose of determining an advertisement that is displayed to a user based on information known about the user at the time the advertisement is displayed. See, Knapp [0011].
Therefore, from the teaching of Storan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attributes and user data used for bidding on advertising placements, as disclosed by Nice, to include information about the amount to time a recipient spends watching a television program in a time period, as taught by Storan, for the purpose of determining the optimal time and channel for delivery of advertising content. See, Storan [0008].
Therefore, from the teaching of Tinsman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attributes and user data used for bidding on advertising placements, as disclosed by Nice, to include attributes of screen position, as taught by Tinsman, for the purpose of valuing advertising based on this location being a prominent location in the scene. See, Tinsman [0039].

As per Claim 4: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
 4.    The method of claim 1, wherein the first attribute of the inventory source device further comprises a mode via which the inventory source device facilitates delivering content. See, “Another example of such context information is the IP (Internet Protocol) address assigned to computer 110, which can be used to infer information such as the physical metropolitan area where the computer is located and the type of connection (e.g., a cable modem, DSL (Digital Subscriber Line) line, dialup modem, T-1 line, and the like) being used to connect computer 110 to the Internet (e.g., network 152). Other examples of context information available to the advertiser are the type of operating system being used at computer 110, the type of browser 115 being used at computer 110, the language preference selected at computer 110, and other such technical details about the configuration of computer 110 and browser 115.” [0041].

As per Claim 5: Nice in view of Knapp, Storan and Callaghan discloses the following limitations; 
Tinsman discloses 5.    The method of claim 1, wherein the current display screen location includes a set of coordinates association with a position on the screen of the inventory source device. Examiner’s note: Nice at [0117] discloses, “provide servers 130-140 with as much information as possible to allow” for bidding, but fails to discloses attributes of the screen. See, “After the query at step 2206, if it is determined that the recognized pattern is an actual object, the process proceeds to step 2208 where placement and contour data is generated, which may include coordinates of the recognized object. As previously disclosed, placement and contour data may be generated by use of existing computer recognition techniques, physical manipulation, or other techniques. The 

As per Claim 6: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Tinsman discloses 6.    The method of claim 1, wherein the current display screen location includes a particular region of the display screen of the inventory source device.  See, “It is noted that due to the prominent location and activity involving the pizza box in the above example, a premium value or price may be requested for placement of an advertisement on the pizza box. The premium value may be in the form of a higher starting bid price or a higher fixed price as compared to a price for an ad location located away from the activity (e.g., a corner or bottom of the screen).” [0089]. See,  “Additionally or instead, the value may differ based on the size of the ad location. For example, a larger ad size may command a higher price than a smaller ad size at the same ad location. However, a larger ad size in a less desirable location (e.g., off to a side) may not be valued as high as a smaller ad size in a more prominent location (e.g., center of the display screen).” [0108].

As per Claim 7: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
 7.    The method of claim 1, wherein the first attribute of the recipient comprises a viewing behavior associated with the recipient. See, “Examples of viewer profile information (also referred to as attention allocation information), include, but are not necessarily limited to indications of: content type of a television program, amount of time spent watching a television channel, amount (i.e., volume) of time spent watching a television program or programming type, title of the television program, amount of time spent watching television programming of a particular content type, percentage share of overall viewing time spent watching one or more television channels, percentage share of overall viewing time spent watching one or more television programs, percentage share of overall viewing time spent watching television programming of a particular content type or different content types, a mode of content consumption, duration of viewing on a channel, number of channels viewed, degree of similarity between television programming viewed during a recent period and that viewed during a historical period, wherein said historical period includes time before said recent period, frequency with which the viewer changes television channels, actual display by a television of a particular television program, viewer interaction with a digital video recorder including details of such interaction, viewer interaction with an electronic programming guide including details of such interaction, viewer interaction with a video-on-demand (VOD) service including details of such interaction, and keywords provided by the viewer or by an expert system.” [0041].

As per Claim 8: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
8.    The method of claim 1, wherein the first attribute of the recipient further comprises a television network associated with the presenting  of the first television program at the inventory source device via the first software application. See, “Examples of the spot information 162 which may be used to describe the spots include, without limitation: spot owner, indication of national or local spot, network affiliation, channel affiliation, carrier program affiliation, date, time of day, Pod number, Pod position, geographic, expected reach, actual reach, and rules governing use information.” [0060].

As per Claim 9: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Nice discloses 9. The method of claim 1, wherein the first attribute of the recipient further comprises an airtime of See, “By way of example only and not limitation, the user data may include data regarding the end user's web browsing history, including what web pages the user has visited and at what point in time each web page was visited.”
Storan discloses the first television program presented to the recipient. See, “Examples of viewer profile information (also referred to as attention allocation information), include, but are not necessarily limited to indications of: content type of a television program, amount of time spent watching a television channel, amount (i.e., volume) of time spent watching a television program or programming type, title of the television program, amount of time spent watching television programming of a particular content type, percentage share of overall viewing time spent watching one or more television channels, percentage share of overall viewing time spent watching one or more television programs, percentage share of overall viewing time spent watching television programming 

As per Claim 11: Nice in view of Knapp, and Storan discloses the following limitations; 
Knapp discloses 11. The method of claim 1, wherein the pricing data comprises data representing a bid floor price for an advertisement placement opportunity. Examiner’s note: Nice discloses “The third party advertising system provider's advertisement campaign competes in the auction using the bid price set by the ad agent and wins the auction”, not specifically that it is used as a bid floor or minimum bid. See, “At 230, when web page 125b and script 129 are received at browser 115, script 129 polls one or more servers 130 and 140 to solicit bids for presenting ads associated web page 125b. The script 129 may send one or more messages to poll servers 130 and 140. To enable servers 130 and 140 to assess whether to bid on the impression (e.g., presenting an ad in connection with web page 125b), the messages to servers 130 and 140 may include (or provide access to) one or more of the following: a minimum bid amount, the identity of server 120, the exact page or web site onto which the ad might be served, and context information representative of the user of 

As per Claim 12: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Nice discloses 12. The method of claim 1, wherein the pricing data comprises data representing a bid price for an advertisement placement opportunity. See, “In further embodiments of the present invention, the bid decision component 304 may receive a determination whether to bid on the current impression and/or a bid price from a server device. In other words, the bid decision 304 may not include the intelligence to determine whether an advertisement campaign should bid on a given impression and/or the bid price. Instead, a server device includes such intelligence, and the bid decision component 304 communicates with the server device to access such information upon page view. For instance, user data may be provided (periodically and/or at runtime when an advertisement is to be presented) from the user device 202 to a server device. In an embodiment, the user data accessing component 302 may provide user data collected on the user device 202 to the server device. The server device employs the user data to determine whether the advertisement campaign should bid on the current impression and/or the bid price for the current impression. The server device then communicates information regarding that determination to the bid decision component 304”. [0048].

As per Claim 13: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Nice discloses 13. The method of claim 1, further comprising providing by the processing system, the pricing data to a bid evaluation component. See, “In further embodiments of the present invention, the bid decision component 304 may receive a determination whether to bid on the current impression and/or a bid price from a server device. In other words, the bid decision 304 may not include the intelligence to determine whether an advertisement campaign should bid on a given impression and/or the bid price. Instead, a server device includes such intelligence, and the bid decision component 304 communicates with the server device to access such information upon page view. For instance, user data may be provided (periodically and/or at runtime when an advertisement is to be presented) from the user device 202 to a server device. In an embodiment, the user data accessing component 302 may provide user data collected on the user device 202 to the server device. The server device employs the user data to determine whether the advertisement campaign should bid on the current impression and/or the bid price for the current impression. The server device then communicates information regarding that determination to the bid decision component 304”. [0048].

As per Claim 14: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
14. The method of claim 1, further comprising:
Knapp discloses receiving by the processing system, data representing an attribute of the video content during the presenting the video content to the recipient wherein the generating the pricing data is further according to the attribute of the video content. See, “The server 120 may include content information, such as one or more web pages 125a or other information content (e.g., music, television, video, and the like), all of which can be provided to browser 115. The server 120 may include a script generator 127 for generating scripts and an accounting component 128 for tracking the number of times an ad is provided to a browser for presentation and tracking any clicks on that ad.” [0033]. See, “The bid request may include other information that is material to the bidder in preparing a bid response. For example, the bid request may: include information about what type of page or content the user is viewing and/or demographic and past behavioral information known by the publisher about the user;” [0061].

As per Claim 15: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Knapp discloses 15.    The method of claim 1, wherein the inventory source device comprises a television. See, “The video processing module 616 input can be directly supplied as a video output to a viewing device such as a video or computer monitor. In addition, the video and/or audio outputs can be supplied to an RF modulator 634 to produce an RF output and/or 8 vestigal side band (VSB) suitable as an input signal to a conventional television tuner. This allows the receiver 600 to operate with televisions without a video output..” [0089].

As per Claim 16: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
 16.    The method of claim 1, wherein the inventory source device comprises a computer. See, “The user device 202 may be any type of computing device owned and/or operated by an end user that can access network 210. For instance, the user device 202 may be a desktop computer, a laptop computer, a tablet computer, a mobile device, or any other device having network access. Generally, an end user may employ the user device 202 to, among other things, access electronic documents maintained by content servers, such as the content server 204. For instance, the end user may employ a web browser 212 on the user device 202 to access and view electronic documents from the content server 204.” [0033].

As per Claim 17: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
17.    A non-transitory computer-readable medium comprising computer program instructions executable by processing system including a processor to perform operations, the operations comprising:
Nice discloses receiving from an attribute data source, data representing a first attribute of a recipient, during presentation of {video} content to the recipient via a first software application operating at the inventory source device, Examiner’s note: The applicant specification explains attributes in general the include many different types. Nice disclose attributes without labeling them as being a certain type but several of the attributes clearly qualify as attributes of the recipient. See, “When the ad agent 214 is triggered, the user data accessing component 302 accesses user data that will be used to determine whether to bid on the current impression. The user data may comprise a variety of different 
Nice disclose while content is on a webpage but Nice does not explicitly recite that the content is {video}, such as that ABC News website in [0036] and [0064] might play a video of the news.
However, Knapp discloses that the content being provided on a webpage is a video. See, “The server 120 may include content information, such as one or more web pages 125a or other information content (e.g., music, television, video, and the like), all of which can be 
Nice does not disclose wherein the first attribute of the recipient comprises a first television program presented to the recipient and an amount of time spent by the recipient viewing the video content television during a particular time period; Examiner’s note: Nice describes a news website collecting data about user activity and determining a price in response to a user opening the webpage, but the closest Nice comes to this attribute is dwell time. See, [0040].
However, Storan discloses information about the amount of time spent watching television in a time period. See, “Examples of viewer profile information (also referred to as attention allocation information), include, but are not necessarily limited to indications of: content type of a television program, amount of time spent watching a television channel, amount (i.e., volume) of time spent watching a television program or programming type, title of the television program, amount of time spent watching television programming of a particular content type, percentage share of overall viewing time spent watching one or more television channels, percentage share of overall viewing time spent watching one or more television programs, percentage share of overall viewing time spent watching television programming of a particular content type or different content types, a mode of content consumption, duration of viewing on a channel, number of channels viewed, degree of similarity between television programming viewed during a recent period and that viewed 
Nice does not disclose receiving  from the inventory source device, data representing a first attribute of the inventory source device and a second attribute of the inventory source during the presentation of the video content to the recipient via the first software application operating at the inventory source device, wherein the first attribute of the inventory source device includes a current IP address used for an Internet connection associated with the inventory source device, and wherein the second attribute of the inventory source device includes a current display screen position associated with the inventory source device during the presentation of the video content via the first software application; Examiner’s note: Nice discloses updating and accessing a user profile on a server in response to a user opening a webpage. Clearly the system in Nice has to associate a profile with a user accessing content on a device via a webpage and Nice disclose several examples of attributes and user data at [0040], [0046], [0054] but not an example where the attribute is of the user device, such as a current IP address used to determine the current location of the inventory source. See, Applicant’s specification  at [0011] for examples of attributes of the user device. In the following limitations, Knapp is 
However, Knap discloses a system receives IP address as part of an ad request that are associated with user activity data and uses that data in context of an auction. See, “The servers 130 and 140 may evaluate the impression by directly accessing context information associated with computer 110, browser 115, or a corresponding user (e.g., IP addresses and related demographics, cookie information from past interactions with each of the servers 130 and 140, as well as other information at server 120 provided through script 129, such as information identifying the location of the web page where the impression is occurring).” [0036]. See, “Another example of such context information is the IP (Internet Protocol) address assigned to computer 110, which can be used to infer information such as the physical metropolitan area where the computer is located and the type of connection (e.g., a cable modem, DSL (Digital Subscriber Line) line, dialup modem, T-1 line, and the like) being used to connect computer 110 to the Internet (e.g., network 152).” [0041].
However, Tinsman discloses screen position attributes used to set prices for advertising. See, “The premium value may be in the form of a higher starting bid price or a higher fixed price as compared to a price for an ad location located away from the activity (e.g., a corner or bottom of the screen).” [0089]. See, “For example, because the action in the football game is centered around a location of the ad 1310, that ad location may cost more for the advertiser (e.g., have a higher value) than an ad location further away from the action (e.g., where the ad 1314 is positioned). In another example, an ad location near the fifty yard line in the football game may be valued or priced higher than an ad location near the thirty yard line. Additionally or instead, the value may differ based on the size of the ad location. For 
Nice does not disclose determining, by the processing system, a current location of the inventory source device according to a resolution of the current IP address used for the Internet connection of associated with the inventory source device;
However, Knap discloses a system receives device identifiers as part of an ad request that are associated with user activity data and uses that data in context of an auction. See, [0036], [0041] as set forth in the prior limitation regarding the IP address.
Nice discloses updating an inventory source data store according to {the current location of the inventory source device} and {the current display screen position}, Examiner’s note: As set forth above the current location of the inventory source device is taught by Knapp. As set forth above the current display screen position is taught by Tinsman. To be clear, the combination is that Feldman teach a missing attribute and Nice discloses updating a profile with all such, data receive. See, “The user data may be stored in a 
Nice does not disclose wherein the inventory source data store logs the current location of the inventory source device and a previous location of the inventory source device and 
However, Knap discloses a system receives device identifiers as part of an ad request that are associated with user activity data and uses that data in context of an auction. See, [0035], [0036], [0041] as set forth in the prior limitation regarding the IP address.
Nice does not disclose wherein the data store logs the current display screen position and a previous display screen position associated with the inventory source device during presentation of second video content via a second software application operating at the inventory source device: Examiner’s note: As set forth above the inventory source  a minimum bid amount, profile information about the recipient and context information about past interaction with server 120, as well as [0055] discussing bidders storing historical information from past communications. Knapp discloses this information and using this information but Knapp does not explicitly describe updating this information.
However, Tinsman discloses logging the positions of objects as the object change position. See, “After the query at step 2206, if it is determined that the recognized pattern is an actual object, the process proceeds to step 2208 where placement and contour data is generated, which may include coordinates of the recognized object. As previously disclosed, placement and contour data may be generated by use of existing computer recognition techniques, physical manipulation, or other techniques. The placement/contour data may be generated by a computer located at the head-end, the set-top box, or other site. By generating placement/contour data, the available advertising space is designated and comprises a boundary around the identified object. Recognized objects can also be replaced automatically by other objects, as described above.” [0127]. See, “At step 2512, a "moving location" tag may be superimposed into the video stream and that indicates the new location of an object on the screen…” [0140].
Nice discloses updating secondary inventory source data according to the updating of the inventory source data store; Examiner’s note: As set forth above the inventory source device attributes are taught by Knapp and Tinsman. To be clear, the combination is that Knapp and Tinsman teach a missing attribute and Nice discloses deriving additional targeting data. See, “Determining whether to bid on a given impression and/or what bid price to set for a given impression may be based on user data alone in some embodiments. In other embodiments, the determination may be based on additional data. For instance, the determination may be based on knowledge of the advertisement campaign. One example of this approach was provided above in which the bid decision component 304 has knowledge of the bid prices associated with various advertisement campaigns such that one advertisement campaign may be selected based on the bid value of the end user for the current impression. Another example includes evaluating the user data with knowledge of the content of an advertisement campaign. If an advertisement campaign is directed to a given product or service, an end user who would be likely to purchase that product or service would have a greater value. For example, suppose that an advertisement campaign is directed to basketball sneakers. An end user who plays basketball or has children who play basketball, as evidenced by the user data associated with the end user, would have a higher value than an end user who has no interest in basketball. In further embodiments, the advertisement server 206 may provide information about campaign budgets and objectives (e.g., target cost per action or cost per click, or maximum cost per thousand impressions) and/or information about auction dynamics (e.g., win rate data) that may allow the bid decision component 304 to make intelligent decisions about bidding and bid pricing.” [0046].
Nice discloses generating pricing data according to the first attribute of the recipient and the updating of the secondary inventory source data, wherein the pricing data represents a price of an advertising placement opportunity according to {the current location} and {the current display screen position}; Examiner’s note: Knapp is cited to disclose the current location and Tinsman is cited to teach the current display screen position. See, “In further embodiments of the present invention, the bid decision component server device. The server device employs the user data to determine whether the advertisement campaign should bid on the current impression and/or the bid price for the current impression. The server device then communicates information regarding that determination to the bid decision component 304” [0048].
Nice discloses providing a bid request according to the pricing data, to a plurality of bidders for the advertising placement opportunity; receiving a plurality of bids from the plurality of bidders for the advertising placement opportunity responsive to the providing the bid request; and See, “For example, when a user first accesses a particular website or web page hosted by the content server 204, an auction process or other advertisement selection process may be conducted by the advertisement server 206 without being affected by the ad agent 214.” [0052]. See, “An auction process or other advertisement selection process is performed for the current impression by the advertisement server 706 at step 6. [0068].
Nice discloses selecting a first bidder of the plurality of bidders for the advertising placement opportunity according to the plurality of bids and the pricing data, wherein a first advertisement is placed, by an advertising source associated with the first bidder, at the inventory source device during the delivering of the video content to the recipient. See, “For example, when a user first accesses a particular website or web page hosted by the content server 204, an auction process or other advertisement selection process may be conducted by the advertisement server 206 without being affected by the ad agent 214.” [0052]. See, “The third party advertising system provider's advertisement campaign competes in the auction using the bid price set by the ad agent and wins the auction. Accordingly, a redirect to the third party advertisement server 708 is returned to the user's laptop 702 at step 7. The redirect to the third party advertisement server 708 is performed at step 8, and an advertisement from the third party advertisement server 708 is delivered to the user's laptop 702 for presentation within the web page accessed from the publisher's website at step 9.” [0068].
Therefore, from the teaching of Knapp, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the pricing of content based on user data, as disclosed by Nice, to include video content and include IP based location information about the user device, as taught by Knapp, for the purpose of determining an advertisement that is displayed to a user based on information known about the user at the time the advertisement is displayed. See, Knapp [0011].
Therefore, from the teaching of Storan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attributes and user data used for bidding on advertising placements, as disclosed by Nice, to include information about the amount to time a recipient spends watching a television 
Therefore, from the teaching of Tinsman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the attributes and user data used for bidding on advertising placements, as disclosed by Nice, to include attributes of screen position, as taught by Tinsman, for the purpose of valuing advertising based on this location being a prominent location in the scene. See, Tinsman [0039].


As per Claim 20: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Knapp discloses 20.    The non-transitory computer-readable medium of claim 17, wherein the second attribute of the inventory source device further comprises a mode via which the inventory source device facilitates delivering content. See, “Another example of such context information is the IP (Internet Protocol) address assigned to computer 110, which can be used to infer information such as the physical metropolitan area where the computer is located and the type of connection (e.g., a cable modem, DSL (Digital Subscriber Line) line, dialup modem, T-1 line, and the like) being used to connect computer 110 to the Internet (e.g., network 152). Other examples of context information available to the advertiser are the type of operating system being used at computer 110, the type of browser 115 being used at computer 110, the language preference selected at computer 110, 

As per Claim 21: Nice in view of Knapp, Storan and Callaghan discloses the following limitations; 
Tinsman discloses 21.    The non-transitory computer-readable medium of claim 18, wherein the current display screen location includes a set of coordinates association with a position on the screen of the inventory source device. Examiner’s note: Nice at [0117] discloses “provide servers 130-140 with as much information as possible to allow” for bidding, but fails to discloses attributes of the screen. See, “After the query at step 2206, if it is determined that the recognized pattern is an actual object, the process proceeds to step 2208 where placement and contour data is generated, which may include coordinates of the recognized object. As previously disclosed, placement and contour data may be generated by use of existing computer recognition techniques, physical manipulation, or other techniques. The placement/contour data may be generated by a computer located at the head-end, the set-top box, or other site. By generating placement/contour data, the available advertising space is designated and comprises a boundary around the identified object. Recognized objects can also be replaced automatically by other objects, as described above.” [0127]. See, “At step 2512, a "moving location" tag may be superimposed into the video stream and that indicates the new location of an object on the screen…” [0140].

As per Claim 22: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
 22.    The non-transitory computer-readable medium of claim 17, wherein the current display screen location includes a particular region of a display screen of the inventory source device. See, “It is noted that due to the prominent location and activity involving the pizza box in the above example, a premium value or price may be requested for placement of an advertisement on the pizza box. The premium value may be in the form of a higher starting bid price or a higher fixed price as compared to a price for an ad location located away from the activity (e.g., a corner or bottom of the screen).” [0089]. See,  “Additionally or instead, the value may differ based on the size of the ad location. For example, a larger ad size may command a higher price than a smaller ad size at the same ad location. However, a larger ad size in a less desirable location (e.g., off to a side) may not be valued as high as a smaller ad size in a more prominent location (e.g., center of the display screen).” [0108].

As per Claim 23: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Storan discloses 23.    The non-transitory computer-readable medium of claim 17, wherein the first attribute of the recipient comprises a viewing behavior associated with the recipient. See, “Examples of viewer profile information (also referred to as attention allocation information), include, but are not necessarily limited to indications of: content type of a television program, amount of time spent watching a television channel, amount (i.e., volume) of time spent watching a television program or programming type, title of the television program, amount of time spent watching television programming of a particular content type, percentage share of overall viewing time spent watching one or more television 

As per Claim 24: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Storan discloses 24.    The non-transitory computer-readable medium of claim 17, wherein the first attribute of the recipient further comprises a television network associated with the presenting of the first television program at the inventory source device via the first software application. See, “Examples of the spot information 162 which may be used to describe the spots include, without limitation: spot owner, indication of national or local spot, network affiliation, channel affiliation, carrier program affiliation, date, time of day, Pod number, Pod position, geographic, expected reach, actual reach, and rules governing use information.” [0060].

As per Claim 25: Nice in view of Storan discloses the following limitations; 
Nice discloses 25.    The non-transitory computer-readable medium of claim 17, wherein the first attribute of the recipient comprises an airtime of See, “By way of example only and not limitation, the user data may include data regarding the end user's web browsing history, including what web pages the user has visited and at what point in time each web page was visited.” [0040].
Storan discloses the first television program presented to  the recipient. See, “Examples of viewer profile information (also referred to as attention allocation information), include, but are not necessarily limited to indications of: content type of a television program, amount of time spent watching a television channel, amount (i.e., volume) of time spent watching a television program or programming type, title of the television program, amount of time spent watching television programming of a particular content type, percentage share of overall viewing time spent watching one or more television channels, percentage share of overall viewing time spent watching one or more television programs, percentage share of overall viewing time spent watching television programming of a particular content type or different content types, a mode of content consumption, duration of viewing on a channel, number of channels viewed, degree of similarity between television programming viewed during a recent period and that viewed during a historical period, wherein said historical period includes time before said recent period, frequency with which the viewer changes television channels, actual display by a television of a particular television program, viewer interaction with a digital video recorder including details of such interaction, viewer interaction with an electronic programming guide including details of 

As per Claim 27: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Knapp discloses 27.    The non-transitory computer-readable medium of claim 17, wherein the pricing data comprises data representing a bid floor price for an advertisement placement opportunity. Examiner’s note: Nice discloses “The third party advertising system provider's advertisement campaign competes in the auction using the bid price set by the ad agent and wins the auction”, not specifically that it is used as a bid floor or minimum bid. See, “At 230, when web page 125b and script 129 are received at browser 115, script 129 polls one or more servers 130 and 140 to solicit bids for presenting ads associated web page 125b. The script 129 may send one or more messages to poll servers 130 and 140. To enable servers 130 and 140 to assess whether to bid on the impression (e.g., presenting an ad in connection with web page 125b), the messages to servers 130 and 140 may include (or provide access to) one or more of the following: a minimum bid amount, the identity of server 120, the exact page or web site onto which the ad might be served, and context information representative of the user of browser 115 (e.g., identity, demographic information, past interactions with server 120 or other affiliated servers, and past purchases with other affiliated servers known to server 120 at the time it generated script 129).” [0044].

As per Claim 28: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
28.    The non-transitory computer-readable medium of claim 17, wherein the pricing data comprises data representing a bid price for an advertisement placement opportunity. See, “In further embodiments of the present invention, the bid decision component 304 may receive a determination whether to bid on the current impression and/or a bid price from a server device. In other words, the bid decision 304 may not include the intelligence to determine whether an advertisement campaign should bid on a given impression and/or the bid price. Instead, a server device includes such intelligence, and the bid decision component 304 communicates with the server device to access such information upon page view. For instance, user data may be provided (periodically and/or at runtime when an advertisement is to be presented) from the user device 202 to a server device. In an embodiment, the user data accessing component 302 may provide user data collected on the user device 202 to the server device. The server device employs the user data to determine whether the advertisement campaign should bid on the current impression and/or the bid price for the current impression. The server device then communicates information regarding that determination to the bid decision component 304”. [0048].

As per Claim 29: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Nice discloses 29.    The non-transitory computer-readable medium of claim 17, wherein the operations further comprise providing the pricing data to a bid evaluation component. See, “In further embodiments of the present invention, the bid decision component 304 may receive a determination whether to bid on the current impression and/or a bid price from a server device. In other words, the bid decision 304 may not include the 

As per Claim 30: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Knapp discloses 30.    The non-transitory computer-readable medium of claim 17, wherein the operations further comprise: receiving data representing an attribute of the video content during the presenting of the video content to the recipient; and wherein the generating the pricing data is further according to the attribute of the video content. See, “The server 120 may include content information, such as one or more web pages 125a or other information content (e.g., music, television, video, and the like), all of which can be provided to browser 115. The server 120 may include a script generator 127 for generating scripts and an accounting component 128 for tracking the number of times an ad is provided to a browser for presentation and tracking any clicks on that ad.” [0033]. See, “The bid request may include other information that is material to the bidder in preparing a  type of page or content the user is viewing and/or demographic and past behavioral information known by the publisher about the user;” [0061].

As per Claim 31: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Knapp discloses 31. The non-transitory computer-readable medium of claim 17, wherein the inventory source device comprises a television. See, “The video processing module 616 input can be directly supplied as a video output to a viewing device such as a video or computer monitor. In addition, the video and/or audio outputs can be supplied to an RF modulator 634 to produce an RF output and/or 8 vestigal side band (VSB) suitable as an input signal to a conventional television tuner. This allows the receiver 600 to operate with televisions without a video output.” [0089].

As per Claim 32: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Nice discloses 32. The non-transitory computer-readable medium of claim 17, wherein the inventory source device comprises a computer. See, “The user device 202 may be any type of computing device owned and/or operated by an end user that can access network 210. For instance, the user device 202 may be a desktop computer, a laptop computer, a tablet computer, a mobile device, or any other device having network access. Generally, an end user may employ the user device 202 to, among other things, access electronic documents maintained by content servers, such as the content server 204. For .

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nice in view of Knapp in view of Storan further in view of Feldman et al. (U.S. 2014/0222586 A1; Hereafter: Feldman).
As per Claim 3: Nice in view of Knapp, Storan and Feldman discloses the following limitations; 
Knapp does not disclose 3.    The method of claim 2, wherein the first attribute of the inventory source device further comprises a device category of the inventory source device. 
Feldman discloses device categories. See, “Client device 102 may be any number of different types of user electronic devices configured to communicate via network 106 (e.g., a laptop computer, a desktop computer, a tablet computer, a smartphone, a digital video recorder, a set-top box for a television, a video game console, combinations thereof, etc.). In some implementations, the type of client device 102 may be categorized as being a mobile device, a desktop device (e.g., a device intended to remain stationary or configured to primarily access network 106 via a local area network), or another category of electronic devices (e.g., tablet devices may be a third category, etc.).” [0026]. See, “Referring now to FIG. 4, a flow diagram of a process 400 for suggesting a bid adjustment based on a device type is shown, according to exemplary implementations. In general, the suggested bid adjustment may represent a suggested bid amount for one device type relative to another. For example, it may be suggested that a third-party content provider increase or decrease a bid 
Therefore, from the teaching of Feldman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the pricing of content based on user data, as disclosed by Nice in view of Knapp, Storan and Tinsman, to include the device category as one of the attributes, as taught by Feldman, for the purpose of determining a bid adjustment value for a mixed platform campaign. See, Feldman [0004].

As per Claim 19: Nice in view of Knapp, Storan and Tinsman discloses the following limitations; 
Knapp does not disclose 19.    The non-transitory computer-readable medium of claim 18, wherein the first attribute of the inventory source device further comprises a device category of the inventory source device. 
Feldman discloses device categories. See, “Client device 102 may be any number of different types of user electronic devices configured to communicate via network 106 (e.g., a laptop computer, a desktop computer, a tablet computer, a smartphone, a digital video recorder, a set-top box for a television, a video game console, combinations thereof, etc.). In some implementations, the type of client device 102 may be categorized as being a mobile device, a desktop device (e.g., a device intended to remain stationary or configured to 
Therefore, from the teaching of Feldman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the pricing of content based on user data, as disclosed by Nice in view of Knapp Storan and Tinsman, to include the device category as one of the attributes, as taught by Feldman, for the purpose of determining a bid adjustment value for a mixed platform campaign. See, Feldman [0004].


Response to Arguments
Applicant's arguments filed on 10/16/2020 with respect to claims 1, 3-17 and 18-32 have been fully considered. 
Regarding claims 1, 3-17 and 18-32 rejection under 35 USC 102/103: Applicant’s arguments are moot in view of Tinsman. Nice is cited as the primary reference because Nice discloses a system the sets prices for advertising in real-time based on information about the potential recipient of the advertising. Nice does not disclose the specific attributes that are claimed or videos so secondary references are cited to disclose these elements. 
Examiner respectfully asserts that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. Nice gathers data about a user to determine a price for an advertisements while content is displayed. Nice does not provide an exhaustive list of specific attributes. Instead, Nice discloses that the price is based on as much information as possible. One skilled in the art would turn to references like Knapp, Storan and Tinsman for specific attributes, as well as how to gather this data. The time a user views content, a users location and a display screen position, were all well-known attributes used to determine the value of advertising impressions and one skilled in the art would predict that combining this information would yield better results. 
Regarding claims 1, 3-17 and 18-32 rejection under 35 USC 101: The rejection is based on MPEP 2106 Patent Subject Matter Eligibility and the 2019 PEG. The applicant argues that the claims include elements and a combination of elements that amount to a practical application, and the claims do not fall under methods of organizing human behavior. Examiner disagrees because claims include generating a prices based on available data and the additional element to which the applicant refers is a processor that implements this abstract concept, and any asserted 
Further, in Affinity Labs it was held that using information known about a user to target communications, such as providing an advertisement to a user based on known demographics of a user, was an abstract idea. The current claims use attributes about television viewing and location of the user in order to provide targeted advertisements. Affinity Labs explained the concept of delivering user-selected media content to portable devices is an abstract idea, and that “customizing information based on . . . information known about the user” is an abstract idea. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015). The court in the Intellectual Ventures I case explained that tailoring of content based on information about the user—such as where the user lives or what time of day the user views the content—is an abstract idea that is as old as providing different newspaper inserts for different neighborhoods.
Additionally, the concepts in EPG relate to collecting information, analyzing it, and displaying certain results of the collection and analysis. The courts held that analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, and merely presenting the results of a process which includes collecting and analyzing information is abstract. Similarly, the current claims collect data about a source device, analyze the time spend watching television and the user location, and output pricing information based on the collection and analysis.
Critically, the analysis under Prong 2 and step 2B does not consider the elements describing the abstract ideas set forth in Prong 1. Instead, the analysis only assesses the claim limitations other than the invention’s use of the ineligible concepts to which the claim is directed. 
Further, even reciting a combination of specific abstract ideas does not make the claims eligible nor does it make the claims any less abstract. Although the ordered combination of these steps adds a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses a combination of abstract concepts. In short, the claims at best automate these abstract concepts on a technology, which does not require doing something to technology and implementing these fundamental and abstract concepts does not transform the abstract idea into patent eligible subject matter because these steps merely recite determining a price with processor performing the step instead of another less automatic means.  Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed to a series of abstract concepts even if one were to assume that these concepts were aided by and/or automatically performed on generic computers in real-time.
The ordered combination of generating pricing data while the video content is delivered and using data about a device to update data about a user is nothing more data gathering along with generally linking the use of the judicial exception to a particular technological environment 
Examiner respectfully asserts that efficiently generating a price does not improve operational efficiency to the computers or system because at best what is being done is generating a more accurate price by gathering more data. Simply put,  the axiom that “the more data you collect the better you are able to estimate a price” is not even comparable to the  claims at issue in Amdocs, which included the unconventional technological solution (enhancing data  in a  distributed fashion) to a technological problem (massive record flows which  previously  required  massive  databases). In Amdocs the invention was a novel way of storing and updating data, as opposed to these claims that are updating a data store as a tool being used to make a price determination.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688